Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  September 18, 2013                                                   Robert P. Young, Jr.,
                                                                                 Chief Justice

  146791-3 & (104)(106)(110)(113)(114)                                Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  STATE OF MICHIGAN ex rel. MARCIA                                       David F. Viviano,
  GURGANUS,                                                                           Justices
            Plaintiff-Appellee,
  v                                            SC: 146791
                                               COA: 299997
                                               Kent CC: 09-003411-CZ
  CVS CAREMARK CORPORATION, CVS
  PHARMACY, INC., CAREMARK, L.L.C.,
  CAREMARK MICHIGAN SPECIALTY
  PHARMACY, L.L.C., CAREMARK
  MICHIGAN SPECIALTY PHARMACY
  HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
  WOODWARD DETROIT CVS, L.L.C.,
  REVCO DISCOUNT DRUG CENTERS, INC.,
  KMART HOLDING CORPORATION, SEARS
  HOLDINGS CORPORATION, SEARS
  HOLDINGS MANAGEMENT
  CORPORATION, SEARS, ROEBUCK &
  COMPANY, RITE AID OF MICHIGAN, INC.,
  PERRY DRUG STORES, INC., TARGET
  CORPORATION, KROGER COMPANY OF
  MICHIGAN, KROGER COMPANY,
  WALGREEN COMPANY, and WAL-MART
  STORES, INC.,
             Defendants-Appellants.
  _________________________________________/
  CITY OF LANSING and DICKINSON PRESS,
  INC.,
            Plaintiffs-Appellees,
            Cross-Appellants,
  v                                            SC: 146792
                                               COA: 299998
                                               Kent CC: 09-007827-CZ
  RITE AID OF MICHIGAN, INC., and PERRY
  DRUG STORES, INC.,
             Defendants-Appellants,
             Cross-Appellees.
  _________________________________________/

  CITY OF LANSING, DICKINSON PRESS,
  INC., and SCOTT MURPHY,
              Plaintiffs-Appellees,
              Cross-Appellants,
  v                                            SC: 146793
                                                                                          2

                                                        COA: 299999
                                                        Kent CC: 10-000619-CZ
CVS CAREMARK CORPORATION, CVS
PHARMACY, INC., CAREMARK, L.L.C.,
CAREMARK MICHIGAN SPECIALTY
PHARMACY, L.L.C., CAREMARK
MICHIGAN SPECIALTY PHARMACY
HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
WOODWARD DETROIT CVS, L.L.C.,
REVCO DISCOUNT DRUG CENTERS, INC.,
KMART HOLDING CORPORATION, SEARS
HOLDINGS CORPORATION, SEARS
HOLDINGS MANAGEMENT CORPORATION,
SEARS, ROEBUCK & COMPANY, TARGET
CORPORATION, KROGER COMPANY OF
MICHIGAN, KROGER COMPANY,
WALGREEN COMPANY, and WAL-MART
STORES, INC.,
          Defendants-Appellants,
          Cross-Appellees.

_________________________________________/

        On order of the Court, the application for leave to appeal the January 22, 2013
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellants are considered. The application for leave to appeal is GRANTED. The
application for leave to appeal as cross-appellants is GRANTED, limited to the issue of
whether there is a private cause of action under MCL 333.17755(2). The parties shall
include among the issues to be briefed: (1) whether MCL 333.17755(2) provides an
implied private cause of action; (2) what is meant by the requirement that a pharmacist
shall “pass on the savings in cost” when the pharmacist dispenses a generically
equivalent drug product and what constitutes a violation of that requirement; (3) whether
this requirement is limited to transactions involving a substitution of a generic drug for a
name brand drug, and in this regard, whether § 17755(2) must be read in conjunction
with the other subsections of MCL 333.17755; (4) whether submission of a charge for the
dispensing of a generic drug that is in violation of this requirement constitutes the making
of a false claim under the Medicaid False Claim Act (MFCA), MCL 400.601 et seq. or
the Health Care False Claim Act (HCFCA), MCL 752.1001 et seq.; (5) whether use of
the remedies provided by the MFCA and the HCFCA is available when Part 177 of the
                                                                                                               3

Michigan Public Health Code, MCL 333.17701 et seq. provides administrative remedies
for violations of MCL 333.17755; (6) whether the plaintiffs satisfied the heightened
pleading requirement applicable to these actions under MCR 2.112(B)(1); and
(7) whether plaintiff Marcia Gurganus is qualified to bring a qui tam action in light of the
limitations found at MCL 400.610a(13).

       The motions for leave to file briefs amicus curiae are GRANTED. Other persons
or groups interested in the determination of the issues presented in this case may move
the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 18, 2013
       t0911
                                                                             Clerk